Citation Nr: 0406125	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-23 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depression with anxiety, polysubstance abuse, and alcohol 
abuse prior to October 11, 2001.

2.  Entitlement to a rating in excess of 50 percent for major 
depression with anxiety, polysubstance abuse, and alcohol 
abuse from October 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, B.C., and J.C.




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Des Moines, Iowa.  In a September 2003 rating decision, the 
RO increased the disability evaluation to 50 percent from 
October 11, 2001.

A personal hearing was held before a hearing officer of the 
RO in February 2000.  A hearing transcript is of record.

The Board remanded the claim for action under the Veterans 
Claims Assistance Act of 2000 in June 2003.


FINDINGS OF FACT

1.  The veteran's psychiatric disability has been manifested 
before October 11, 2001 by depression, suicidal ideas, other 
mood and thought disturbances, regular use of psychotropic 
medication, lack of regular employment before December 1999, 
and Global Assessment of Functioning Scale (GAF) scores 
ranging from, approximately, 20 to 70, with most falling into 
the range of 60-70.

2.  From October 11, 2001, the veteran's psychiatric 
disability has been manifested by depression, job stress, 
other mood and thought disturbances, regular use of 
psychotropic medication, the ability to carry on full-time 
employment, and GAF scores ranging from, approximately, 40 to 
70, with most falling into the range of 50-60. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for major 
depression with anxiety, polysubstance abuse, and alcohol 
abuse have been met prior to October 11, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5106, 5107, 5126  (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.130, 
Diagnostic Codes 9434, 9440 (2003).

2.  The criteria for an evaluation in excess of 50 percent 
for major depression with anxiety, polysubstance abuse, and 
alcohol abuse have not been met from October 11, 2001.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.130, Diagnostic Codes 
9434, 9440.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Because the claim presented on this appeal was 
pending before VA on the date of enactment of the VCAA, it is 
subject to the terms of that statute.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Therefore, the Board must consider whether the claim 
presented on this appeal has been developed and adjudicated 
within the framework established by the statute and 
implementing regulations.  The Board has done so and finds 
that all applicable requirements of the VCAA and its 
implementing regulations have been satisfied in this case.

Notice

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Judicial decisions rendered since the VCAA was 
enacted have interpreted the requirements in the Act and the 
implementing regulation concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon them.  

The required content of the notice furnished by VA under 
section 5103 of the VCAA has been defined in the statute and 
implementing regulation and by the United States Court of 
Appeals for Veterans Claims (Court) construing those 
provisions.  The notice must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  Id.  The notice must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  

In the same way, the required timing of the notice in 
relation to adjudication of the claim has been defined.  The 
claimant has one year from the date the notice is sent in 
which to submit the information or evidence.  38 U.S.C.A. 
§ 5103(b).  The implementing regulation states that if a 
claimant has not responded to a notice requesting information 
or evidence within 30 days of the date of the notice, VA 


may decide the claim prior to the expiration of the one-year 
period on the basis of the evidence of record but must 
readjudicate the claim if the claimant later provides the 
information or evidence within the one-year period.  
38 C.F.R. § 3.159(b)(1).  A recent amendment of section 5103 
provides that VA may make a decision on the claim before the 
one-year period has expired without vitiating the notice.  
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103).  This 
amendment is by its terms retroactive to the November 9, 2000 
date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  The Court has held that the 
notice must be furnished "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini.  

In June 2003, the RO sent the veteran and his representative 
a letter that was intended to serve as the notice required by 
the VCAA.  The letter asked the veteran to submit any private 
medical records in his possession that were relevant to the 
claim or to sign a release form that was enclosed with the 
letter, VA Form 21-4142, so that the RO could obtain the 
records for him.  The letter listed the particular items of 
evidence present in this case that concerned the evaluation 
of his psychiatric disability.  The letter clearly delineated 
the respective responsibilities of VA and the veteran for 
obtaining this evidence, depending on whether it consisted of 
private medical records or records that were held by a 
federal custodian.  While indicating that he bore final 
responsibility for obtaining private medical records, the 
letter offered the veteran the assistance of VA in obtaining 
such records.  

A September 2003 supplemental statement of the case apprised 
the veteran that the evidence that would support his claim 
was evidence showing that his psychiatric disability had 
increased in severity.  The same information had been 
provided in a supplemental statement of the case dated in 
January 2001 and in the November 1999 statement of the case.  



Thus, the veteran has been provided with the notice 
contemplated by section 5103 of the VCAA and its implementing 
regulation.  He has received a full account of the evidence 
needed to support his claim and of the procedures that would 
be followed to secure that evidence.  The veteran's 
representative also has been provided with this notice.  The 
requirements concerning the content of the notice to be 
provided to claims under section 5103 have been satisfied.

The timing of notice in this case has been reviewed carefully 
by the Board.

Arguably, notification under section 5103 of the VCAA was not 
completely accomplished until June 2003 at the earliest or 
September 2003 at the latest.  The claims file shows that 
several days after the date on which it issued the September 
2003 supplemental statement of the case to the veteran and 
his representative, the RO issued them a rating decision 
readjudicating the claim.  If notification was completed in 
June 2003, then under section § 5103(b) of the VCAA as 
amended by Veterans Benefits Act of 2003, the September 2003 
rating decision, issued as it was more than 30 days later, 
was not premature by the terms of the implementing 
regulation.  38 U.S.C.A. § 5103(b) (amended 2003); 38 C.F.R. 
§ 3.159(b)(1).  If notification was not completed until the 
supplemental statement of the case was furnished in September 
2003, then the September 2003 rating decision was premature 
because 30 days had not passed since the September 2003 
supplemental statement of the case was issued.  38 C.F.R. 
§ 3.159(b)(1).  Furthermore, notification under section 5103 
of the VCAA did not take place before the initial 
adjudication of the claim, which occurred before the VCAA was 
enacted.

As noted above, the Court held in Pelegrini that the notice 
issued under section 5103 of the VCAA must be provided before 
the initial decision of the agency of original jurisdiction, 
if unfavorable, is rendered.  VA will seek further judicial 
review on the issue of whether the notice issued under 
section 5103 of the VCAA must be provided before the initial 
decision of the agency of original jurisdiction when, as in 
this case, the initial decision of the agency of original 
jurisdiction was made prior to the enactment of the VCAA.  At 
present, assuming solely for the sake 


of argument, and without conceding its correctness, that this 
holding applies, the Board finds that the claimant has not 
been prejudiced by the procedures actually followed by VA in 
his case.  The Board notes that while the Pelegrini decision 
did not address how the Secretary can cure a defect in the 
timing of the notice issued under section 5103 of the VCAA, 
the decision did acknowledge that such a defect could be 
harmless because it was not prejudicial to the claimant.  

In this regard, the Board notes that in September 2003, after 
the September 2003 supplemental statement of the case and the 
September 2003 rating decision had been issued, the veteran 
wrote to the RO indicating that he knew of no evidence 
pertinent to his claim that was not already of record and 
requesting that his appeal be forwarded to the Board.  
Neither the veteran nor his representative named any 
additional evidence or information in support of the claim 
before the claims file was transferred to the Board in 
January 2004.  Thus, had it taken place, readjudication of 
the claim 30 days or more after September 2003, the latest 
date as of which notice under section 5103 of the VCAA was 
completed, would not have been for the purpose of considering 
additional evidence.  Prior to September 2003, ample 
development of the evidence in this case had been undertaken 
and accomplished.  It does not appear, then, that the veteran 
was prejudiced in his ability to prosecute his appeal because 
30 days may not have passed between completion of the 
notification required by section 5103 of the VCAA and 
readjudication of the claim.  

Of course, the requirement enunciated by the Court in 
Pelegrini that the notice must be furnished under section 
5103 of the VCAA "before an initial unfavorable AOJ [agency 
of original jurisdiction] decision on the claim" cannot be 
fulfilled in this case, the original decision denying the 
claim having been rendered in April 1999.  See Pelegrini.  De 
novo review of the claim can still be accomplished, however, 
and this is the equivalent of an initial adjudication.  

In this case, the September 2003 rating decision was prepared 
by the decision review officer of the RO and therefore 
represented a de novo adjudication of the claim.  38 C.F.R. 
§ 3.2600 (2003).  Therefore, if notification under section 
5103 of the VCAA was completed in this case by June 2003 
through the procedures that 


were followed, then the veteran received de novo review of 
his claim by the agency of original jurisdiction more than 30 
days later.  38 U.S.C.A. § 5103(b) (amended 2003); 38 C.F.R. 
§ 3.159(b)(1).  

If, on the other hand, de novo review of the claim was not 
performed by the agency of original jurisdiction more than 30 
days after notification under section 5103 was completed 
because the notification was not completed until September 
2003, then it is well to remember that the Board, when it 
reviews an RO decision on appeal, reviews that decision de 
novo and must consider all of the evidence presented in the 
case.  Indeed, an adverse decision of the RO that is 
"affirmed" by the Board upon de novo review is subsumed by 
the appellate decision, which becomes the single and sole 
decision of the Secretary in the case.  See 38 C.F.R. 
§ 20.1104 (2003).  While not literally the first decision in 
the case, a decision of the Board amounts for all intents and 
purposes to an initial review of the claim.  

Thus, it appears that notice under section 5103 of the VCAA 
is followed by de novo review of the claim in this case more 
than 30 days after completion of that notice, even if the 
requirement enunciated by the Court in Pelegrini cannot 
literally be satisfied.  38 U.S.C.A. § 5103(b) (amended 
2003); 38 C.F.R. § 3.159(b)(1).  

The Board observes, moreover, that the purpose of VA's duty 
to notify under section 5103 of the VCAA is that claimants of 
VA benefits be given an adequate opportunity to produce or 
identify evidence in support of their claims before those 
claims are decided, so that the decision that is rendered is 
one that considers all of the pertinent evidence.  Once 
evidence development and notice are accomplished, as it is 
clear they have been in this case, the due process intended 
by the VCAA has been satisfied and there is no prejudice to 
the claimant if the Board decides the claim on appeal.   

Accordingly, the Board concludes that the claim presented on 
appeal should be decided at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Duty to assist with the development of evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  Under the VCAA, the duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Under the VCAA, VA 
has a duty to secure a medical examination or opinion if such 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The RO obtained the veteran's service medical records and 
associated them with the claims file.  Having been apprised 
by the veteran and his representative of the existence of VA 
medical records that were pertinent to the claim, the RO 
obtained and associated with the claims file those records as 
well.  The RO obtained - - or in some cases, made multiple 
but unsuccessful attempts to obtain - - private medical 
records not submitted by the veteran himself from each 
provider that he identified.  In addition to securing 
documentary evidence that could help to support the claim, 
the RO provided the veteran with VA medical examinations, 
those of December 1999, March 2000, and August 2003, 
respectively, to evaluate his mental condition.  All of this 
evidence is reviewed in the decision that follows.  As is 
noted above, there is no indication that there remain 
outstanding any medical records or other evidence that is 
pertinent to the claim.

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation to assist a claimant 
with the development of evidence.

As VA has discharged its duties to the claimant under the 
VCAA, the Board will decide the claim on the basis of the 
record as it stands on appeal.



ii.  Rating

a.  Background

His service medical records show that the veteran was treated 
for mental health problems diagnosed as "schizo-affective 
reaction" and discharged on account of them.  

The veteran was granted service connection for anxiety 
reaction, chronic, moderate, by rating decision dated in June 
1970.

The veteran submitted a statement in November 1998 initiating 
the current claim.  

The April 1999 rating decision continued the schedular 
evaluation of 30 percent then in place for the psychiatric 
disability, classified there as major depression with anxiety 
and psychotic features.  A January 2001 supplemental 
statement of the case effectively granted service connection 
for polysubstance abuse and alcohol abuse as secondary to 
depression and accordingly, reclassified the psychiatric 
disability as major depression with anxiety, polysubstance 
abuse, and alcohol abuse.

Post-service evidence of record concerning the veteran's 
current psychiatric condition consists of lay written 
statements, written statements by the veteran, personal 
hearing testimony, employment records, private medical 
records and statements, VA medical treatment records, and VA 
examination reports.

Private hospital records show that the veteran received 
electroconvulsive therapy in 1995 and 1996.

A VA discharge summary dated in November 1997 shows that the 
veteran was admitted after attempting suicide.  The record 
noted that he was unemployed at that time.  The record 
reflects that he was taking psychotropic medication.  
Discharge diagnoses stated in the record as part of a 
multiaxial assessment included alcohol, cocaine, marijuana, 
and nicotine dependence and a GAF score of 20.  The record 
noted that the veteran would be transferred to a halfway 
house.

The records of the halfway house, a private institution, 
indicate that the veteran was there from November 1997 to 
January 1998.  The record noted that he was divorced and 
unemployed.  The record reflects that he was taking 
psychotropic medication.  The record indicates that the 
veteran made little progress at the halfway house and 
reflects that when discharged, he was given a "poor" 
prognosis for continued recovery.  

Of record is the report of an aviation company where, the 
report indicates, the veteran worked as an aircraft refueler 
during a period embracing June 1998 to September 1998.  The 
report indicates that the veteran lost his job after not 
showing up for work or calling in. 

A VA discharge summary dated in September 1998 shows that the 
veteran was admitted in a suicidal state and was assigned a 
GAF score of 20 at that time.  The record reflects that the 
veteran remained there for approximately five days.  The 
record reflects that he was taking psychotropic medication.  
Discharge diagnoses stated in the record as part of a 
multiaxial assessment included substance-induced mood 
disorder with suicidal ideation, alcohol dependence, and poly 
substance dependence, the condition of being unemployed, 
drug- and alcohol dependent, and lacking social support, and 
a GAF score of 50.  The record indicates that at the time of 
discharge, the veteran did not have suicidal ideations, was 
sober, and was given a "fair" prognosis.  The record noted 
that the veteran would be transferred to a VA domiciliary 
facility.

The records of the VA domiciliary facility to which, those 
records reflect, the veteran was transferred in September 
1998 show that he remained there in the substance abuse unit 
until February 1999.  While there, the records indicate, he 
received psychotherapy and vocational training and counseling 
and attended AA and ASDTP meetings.

Of record is the report from a fire equipment company where, 
the report indicates, the veteran worked as a job scheduler 
during a period embracing March 1999 to June 1999.  The 
report indicates that the veteran lost his job after walking 
away at lunchtime and failing to return.

Of record are VA outpatient treatment notes dated in 1999.  A 
February 1999 note indicates that the veteran did not display 
symptoms of psychiatric illness when examined for them.  It 
was commented in the note that the veteran said that he 
intended to begin looking for a job and was working as a 
volunteer fire fighter.  The record reflects that the veteran 
was continuing to take psychotropic medication.  Diagnoses 
stated in the record as part of a multiaxial assessment were 
depression, alcohol abuse by history, cocaine dependence by 
history, and a GAF score of 70.  An August 1999 note 
indicates that the veteran reported that he could not hold a 
job and was using drugs and alcohol.  Diagnoses stated in the 
record were the same as those reported in the February 1999 
note, except that the GAF score was 65.  A November 1999 note 
indicates that the veteran did not display any symptoms of 
psychiatric illness.  Diagnoses stated in the record as part 
of a multiaxial assessment were depression, alcohol abuse by 
history, cocaine dependence by history, stress of employment, 
and a GAF score of 60.  The 1999 treatment records reflect 
that the veteran continued to take psychotropic medication.

Of record is the report of a VA mental disorders examination 
that was performed in December 1999.  The report reflects 
that the veteran reported, essentially, that he would begin 
working on a job in a few days as a janitor and custodian 
with the state; that he had recently quit a part-time job; 
that he have felt angry, depressed, and anxious, particularly 
when working; that he experienced auditory hallucinations; 
and that he continued to take his (psychotropic) medication.  
The report indicates that on objective examination, the 
veteran exhibited a somewhat blunted affect, a depressed and 
irritable mood, questionable judgment, and a distrust of 
others that appeared to render his interpersonal 
relationships "poor" but no other symptoms of psychiatric 
illness, to include suicidal ideations.  The report stated a 
multiaxial diagnosis of alcohol dependence, in partial 
remission; polysubstance abuse, in remission as per the 
patient's report; major depression, recurrent; a history of 
substance abuse and instability in employment and social 
adjustment; and a GAF score of 65.

Of record is a written statement by the veteran's daughter 
received in January 2000.  She averred that the veteran had 
psychiatric problems currently that were the result of his 
experiences in Vietnam and adversely affected his 
relationship with her.

Of record is the transcript of a personal hearing that was 
held before a hearing officer of the RO in February 2000.  
The veteran testified, essentially, that he had problems 
holding a job, had walked off jobs, experienced depression 
and angry outbursts, and had a limited attention span and 
ability to make judgments and to concentrate.  B.C., his 
girlfriend at the time, and her son, J.C., also testified, 
and their testimony substantiated the veteran's account.  
Written statements by B.C. and J.C. received in February 2000 
and another by B.C. received in August 2000 were to the same 
effect.  

Of record is the report of a VA mental disorders examination 
that was performed in March 2000.  The report reflects that 
the veteran reported, essentially, that he had been working 
at his new job as a janitor for the state since December 
1999; that his mood was depressed, irritable, angry, and 
anxious; that he worried about being fired from his job; that 
he sometimes felt suicidal; had abstained from substance 
abuse for the past eight months; and that he continued to 
take his (psychotropic) medication.  The report indicates 
that on objective examination, the veteran exhibited normal 
memory and concentration and no clear signs of delusional 
thinking; said, in response to a question by the examiner, 
and that he did not have auditory hallucinations "any 
more."  The examiner noted in the report that the suicidal 
thoughts reported by the veteran appeared to be "chronic 
low-grade" thoughts arising in response to anxiety and were 
not uncommon in persons with dysthymia.  The examiner 
surmised in the report that the veteran's symptoms were not 
different from those found on previous VA examination.  The 
report stated as part of multiaxial assessment diagnoses of 
alcohol dependence, in partial remission per patient's 
report; polysubstance abuse, in remission as per the 
patient's report; major depression, recurrent with anxiety; 
stressors including a history of substance abuse relapse, 
unstable employment, and a history of physical abuse as a 
child; and a GAF score of 66.

Of record are VA outpatient treatment reports dated in 2000.  
These indicate that when seen in March, June, September, and 
December, the veteran was assigned a GAF score of 60.  All of 
the records reflect that the veteran was still taking 
psychotropic medication and working at his job.  In the 
records dated in the first three months, other diagnoses 
stated are depression; alcohol abuse by history; cocaine 
dependence by history; and stress of employment.  A November 
record notes "increasing symptoms of depression."  The 
December record indicates that the veteran reported that he 
was having more problems at work because of his temper, felt 
that he would begin drinking again, and wanted to die.  The 
record indicates that on examination, the veteran displayed a 
low mood and limited insight but no other signs of 
psychiatric illness.  The diagnoses stated in the note were 
the same as for the March, June, and September visits.

Of record are VA outpatient treatment reports dated in 2001.  
These indicate that when seen in January, April, and July, 
the veteran was assigned a GAF score of 60, when seen in 
June, a GAF score of 70, and when seen in August and October, 
a GAF score of 50.  All of the records reflect that the 
veteran was still taking psychotropic medication and working 
at his job.  The October record indicates that the veteran 
reported some periods of anxiety and some irritability and 
anger with minimal provocation and job stress but said that 
he was not depressed.  The October record indicates that on 
objective examination, the veteran exhibited limited insight 
but no signs of psychiatric illness.  It was noted, for 
example, that he exhibited a stable mood, unimpaired 
concentration and speech, no suicidal or homicidal ideations, 
no hypomanic or manic behavior, and good grooming.  Diagnoses 
stated in the note as part of multiaxial assessment were 
depression; alcohol abuse by history; cocaine dependence by 
history; stress of employment; and a GAF score of 50. 

Of record is a written statement by the veteran received in 
July 2001.  He asserted that he was depressed, paranoid, 
anxious, compulsive and had been unable to hold a job during 
most of the years after his service.

Of record are VA outpatient treatment reports dated in 2002.  
All of the records reflect that the veteran was still taking 
psychotropic medication and working at his job.  A January 
2002 note indicates that the veteran was given the same 
diagnoses, including a GAF score of 50, as stated in the 
October 2001 note.  An April 2002 note indicates that the 
veteran displayed a thought content (delusional) and a mood 
and affect (depression and anxiety) that were not within 
normal limits and was assigned a GAF score of 40.  A July 
2002 note indicates that mental status examination identified 
no abnormality.  The note reflects that on that occasion, the 
veteran was assigned a GAF score of 50.  

Of record are VA outpatient treatment reports dated in 2003.  
All of the records reflect that the veteran was still taking 
psychotropic medication and working at his job.  Notes dated 
in February and June 2003 indicate that the veteran 
complained of job stress and on mental status examination, 
exhibited a mood and an affect (depressed and anxious) that 
were not within normal limits.  The February and June notes 
reflect that on those occasions, he was assigned a GAF score 
of 40.

Of record is a written statement by the veteran received in 
March 2003.  He asserted that he was entitled to an increased 
evaluation for his psychiatric disability because he had had 
more than sixty jobs and had been divorced twice.  He 
objected that his ability to hold down a job currently and to 
maintain his sobriety should prevent him from receiving an 
increased disability rating.

Of record is the report of a VA mental disorders examination 
that was performed in August 2003.  The report reflects that 
the veteran reported, essentially, that he had had remained 
sober for the past four years; was still working at his 
janitorial and custodial job with the state; experienced job 
stress; lived in his own house with his wife, to whom he had 
been married for about a year, and stepson; had contact with 
his daughter and her husband; and went on outings with his 
grandchildren, although he sometimes found those excursions 
stressful and overwhelming.  The examiner noted in the report 
that the veteran reported symptoms of anxiety, particularly 
panic about driving to work and anxious anticipation of the 
stress he would feel at work.
The report indicates that on objective examination, the 
veteran exhibited a matter-of-fact manner with no sign of 
acute distress; logical and related speech; no indications 
that he was harboring hallucinations or delusions or that he 
had a formal thought disorder; no outward signs of 
depression; no acutely anxious mood; no signs of obsession or 
compulsion (although he appeared in the interview to be very 
self critical); adequate memory and concentration (although 
he complained in the interview of problems with these); and 
no sign that his eating or sleeping was abnormal.  The 
examiner commented in the report that although most of his 
problems were being addressed adequately by psychotropic 
medication, the veteran showed some continuing symptomatology 
of depression.  The report stated as part of multiaxial 
assessment diagnoses of major depressive disorder with 
anxiety and psychotic features; polysubstance dependency, 
with good, sustained remission; employment and relationship 
problems; and a GAF score of 55.

b.  Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  38 
U.S.C.A. § 5107(b).

c.  Analysis

In a September 2003 rating decision, the RO increased the 
evaluation of the veteran's psychiatric disability (which the 
Board will refer to here as depression) to 50 percent from 
October 11, 2001, leaving the 30 percent evaluation unchanged 
for the prior period.  However, the increase in the 
evaluation did not terminate the appeal.  Absent any 
statement to the contrary, a claimant is presumed to be 
seeking on appeal the maximum evaluation denominated by the 
rating schedule and other applicable law for the disability 
in concern.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not indicated that he wishes to terminate his appeal in 
any respect.

Thus, the issue on appeal is whether the veteran's depression 
warrants a rating or ratings in excess of 50 percent from 
October 11, 2001 and in excess of 30 percent for the prior 
period.  

As the veteran filed his request for an increased rating in 
November 1998, the issue is governed by the schedule for 
rating mental disorders as revised from an effective date of 
November 7, 1996, see 61 Fed. Reg. 52,695-702 (1996), rather 
than by the earlier criteria for rating mental disorders.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) 
(2003).

Under the current rating provisions, depression is rated 
under Diagnostic Code 9434 in accordance with the general 
formula for evaluating mental disorders set out following 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (2003).  The ratings 
authorized by the general formula include 30, 50, 70, and 100 
percent.

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The schedule for rating mental disorders refers to both 
specific symptoms of a mental disorder and the social and 
industrial impairment considered to accompany such symptoms.  
However, it is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering."  Mauerhan 
v. Principi, 16 Vet. App. 436, 440-41 (2002).  Thus, the 
specific symptoms noted in the current rating schedule "are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating."  
Mauerhan, 16 Vet. App. at 442.  Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned."  
Mauerhan, 16 Vet. App. at 443.

In addition, evaluations of psychiatric disabilities under 
current VA regulations incorporate by reference the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. 
§ 4.130 (2003).  In DSM-IV, GAF scores consider 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness and range 
between 100 and 0.  See Carpenter v. Brown, 8 Vet. App. 240, 
242-44 (1995).  GAF scores ranging between 81 and 90 indicate 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, and that the subject is 
interested and involved in a wide range of activities, is 
socially effective, is generally satisfied with life, and has 
no more than everyday problems or concerns (e.g., an 
occasional argument with family members); scores ranging 
between 71 and 80 indicate that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and denote no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork); scores ranging 
between 61 and 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships; scores ranging from 51 to 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); 
scores ranging from 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job); scores ranging from 31 to 40 indicate some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school); scores ranging from 21 to 30 indicate 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas; scores 
ranging from  11 to 20 indicate some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  

The Board will first consider whether an evaluation in excess 
of 50 percent from October 11, 2001 should be granted.  

The medical evidence in this case, including GAF scores, 
indicates that the veteran's psychiatric disability since 
October 11, 2001 is one requiring the constant use of 
psychotropic medication.  Other manifestations of the 
veteran's psychiatric disability since October 11, 2001 that 
are shown by the medical evidence are depression and anxiety.  
The pertinent medical evaluations on file confirm that the 
veteran most often has felt depressed and anxious (and 
sometimes in panic) about his job, that he has become angry 
on and about his job, and that he has some distrust toward 
his employer and co-workers.  The pertinent medical 
evaluations on file do not identify other symptoms of 
psychiatric illness.  The medical evidence and statements by 
the veteran that are recorded in his medical evaluations show 
that the veteran has maintained his job and his sobriety 
during the time in concern, and, except for some stress that 
he feels when taking his grandchildren on outings, does not 
have significant problems in interpersonal relationships 
outside the context of his job.  The medical records and 
examination reports show that the GAF scores that the veteran 
has received during the time in question fall mostly within 
the range of 50-60, although GAF scores of 40 were assigned 
during outpatient evaluations in February and June 2003 and 
one of 70 in June 2001.  As noted above, GAF scores in the 
50-60 range indicate moderate symptoms of psychiatric 
disability or moderate difficulty in occupational or social 
functioning, whereas a score of 40 indicates major impairment 
in such areas as occupational and social functioning (or in 
reality testing or communication) and a score of 70 indicates 
only mild impairment in functioning.  

The Board finds that a picture of moderate disability emerges 
from this medical and lay evidence concerning the period from 
October 11, 2001, one corresponding to a 50 percent rating 
under the applicable rating criteria.  It appears from the 
evidence that the veteran has had from October 11, 2001 at 
most "difficulty" functioning effectively on his job 
because of his psychiatric disability, as is contemplated by 
a rating of 50 percent, but not an "inability" to function 
effectively on his job that would warrant a rating of 70 
percent.  It appears from the evidence that the veteran has 
had from October 11, 2001 minimal social impairment.  It 
appears from the medical evidence that few of the specific 
symptoms of a mental disorder that are associated with a 50 
percent evaluation under the applicable rating criteria have 
been attributed to the veteran during medical evaluation - - 
he has been ascribed a depressed and anxious mood and 
impaired insight, but his thought processes generally and his 
speech, for example, have been found to be normal.  Indeed, 
were it not for the evidence that the veteran must take 
psychotropic medication daily and experiences anxiety and 
panic about going to work, it could be concluded that his 
psychiatric disability more closely resembles that 
contemplated by a rating of 30 percent, which posits, for 
example, the occasional decrease in occupational efficiency 
and intermittent inability to perform tasks on account of 
depression, anxiety, suspiciousness and panic attacks on no 
more than a weekly basis.  However, those two factors, with 
the predominant GAF scores, justify the assignment of the 50 
percent rating instead.  Although the veteran has objected in 
his March 2003 written statement that this should be so, his 
ability to hold his job and, with the aid of medication, have 
his psychiatric symptoms under control makes a 70 percent 
rating inappropriate.

Accordingly, an evaluation in excess of 50 percent for 
depression from October 11, 2001 will be denied.  

The Board next considers whether an evaluation in excess of 
30 percent for the period prior to October 11, 2001 should be 
granted.  

The medical evidence in this case, including GAF scores, 
indicates that the veteran's psychiatric disability before 
October 11, 2001 was one requiring the constant use of 
psychotropic medication.  Other manifestations of the 
veteran's psychiatric disability before October 11, 2001 that 
are shown by the medical evidence are depression and anxiety, 
a blunted affect, distrust of others, impaired judgment, drug 
and alcohol abuse, suicide crises requiring hospitalization, 
and hallucinations.  Other evidence shows that until December 
1999, the veteran was unable to hold a job and lost more than 
one job.  Lay evidence indicates that his personal 
relationships suffered significantly as a result of his 
substance abuse and other manifestations of psychiatric 
illness.  The medical records and examination reports show 
that the GAF scores that the veteran has received prior to 
October 11, 2001 fell mostly within the range of 60-70, 
although GAF scores of 20 were assigned during psychiatric 
crises requiring care in an institution.  

The Board finds that a picture of serious disability emerges 
from this medical and lay evidence concerning the period 
before October 11, 2001, one corresponding to a 70 percent 
rating under the applicable rating criteria.  The evidence 
shows that on the whole, until obtaining his job in December 
1999, the veteran exhibited a severely reduced ability to 
hold a job and function adequately on a job.  The evidence 
shows that before October 11, 2001, the veteran had seriously 
impaired personal relationships and displayed poor impulse 
control (he abused alcohol and drugs and abruptly left two of 
his jobs).  At the same time, it appears from the GAF scores 
that were often attributed to him that before October 11, 
2001, the veteran did not constantly manifest other specific 
symptoms of a mental disorder.  Nevertheless, the Board finds 
that the weight of the evidence supports the assignment of a 
rating of 70 percent for the veteran's psychiatric disability 
as manifested before October 11, 2001.  At the same time, the 
Board finds that the disability picture that emerges from the 
evidence is not one of total impairment in occupational or 
social functioning or in thought processes and, accordingly, 
would not justify the assignment of a 100 percent rating.  

Accordingly, an evaluation of 70 percent for depression 
before October 11, 2001 will be granted.  

iii.  Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The record in this case shows that the veteran has been 
hospitalized or given domiciliary care on account of his 
psychiatric disability.  However, the schedular rating 
granted in this decision has taken into account this 
evidence, which bears upon the degree of disability that the 
veteran had at those times.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The impairment arising from his 
psychiatric disability is not so exceptional or unusual as to 
fall outside that contemplated by regular schedular 
standards.

Accordingly, the Board finds that the criteria for referral 
of this disability for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).


ORDER

An evaluation of 70 percent for major depression with 
anxiety, polysubstance abuse, and alcohol abuse prior to 
October 11, 2001 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 50 percent for major depression 
with anxiety, polysubstance abuse, and alcohol abuse from 
October 11, 2001 is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



